Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.

Response to Amendment
In the amendment filed 08/19/2021, the following has occurred: claims 1, 6-10, and 16-19 have been amended.  Now, claims 1-19 are pending with claim 20 being withdrawn.

EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claim 20 directed to an invention non-elected without traverse.  Accordingly, claim 20 has been cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please cancel claim 20.

 Allowable Subject Matter
Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: The primary reason that claims 1-19 distinguish over the prior art is the inclusion of the combination of limitations of generating a chronologically ordered list of medical scans based on a set dates extracted from a header from the scans, generating a quality assurance data indicating chronological ordering error of the chronologically ordered list by utilizing a trained computer vision model to detect an abnormality in image data of a subset of the medical scans, performing a lesion measurement function on the subset of the medical scans to generate abnormality size measurements for the abnormality, and performing an inference function on the abnormality size measurements to generate a predicted chronological ordering for the set of abnormality size measurements, wherein the quality assurance data indicates the error based on the predicted chronological ordering being different from the abnormality size measurements in the chronologically ordered list, and wherein a second chronologically ordered list is generated to rectify the chronological ordering error based on utilizing the predicted chronological ordering for the abnormality size measurements.
The closest prior art (Tashiro, Sorenson, and Moriya) discloses generating a chronologically ordered list of medical scans based on date information extracted from a header of the scans, identifying an ordering error in the chronologically ordered list, and rectifying the error in the ordered list.  The prior art also discloses identifying changes in measurement sizes of an abnormality in the ordered scans and using this information to establish a correct order of scans.  Golden, US Patent Application publication No. 2020/0380675, discloses training a machine learning model that includes an inference function to detect abnormality growth in a new set of scans acquired at different times.  However, Golden does not describe predicting a chronological order of the set of size measurements of 
Additionally, to the extent that the claims still recite an abstract idea, the ordered combination of limitations integrates the abstract idea into a practical application.  In particular, the claims recite a series of artificial intelligence-implemented processing steps that analyze image data contained within a set of image scans to identify and correct a chronological ordering error in the scans. For example, as described at paragraphs 0286-0287 of the specification, the inference function that detects the abnormality size change represents a technical solution to the technical problem of incorrectly ordered medical scans based on extracted header information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626